DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/585,067 has claims 1-9 and 16-25 pending.
Claims 10-15 are cancelled.  
Claims 21-25 are newly added.

Claim Objections
Claim 1 has been objected to for the following reason: minor informality. See objection below, with suggested amendments.
Claim 1 – grammatical error 
 “	… 
accessing a data structure that identifies a plurality of processes including the first process, and,  for each process of the plurality of processes, identifies a corresponding P-state level;
… ”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, these claims recite the following features, with emphasis of the boldfaced, italicized section.
Claim 1 – 
“	determining, by the first guest OS based on the data structure, that a first requested P- state level of a plurality of P-state levels corresponds to the first process; 
communicating a request to a hypervisor executing on the computing host to set a virtual central processing unit (VCPU) of the first VM to the first requested P-state level; ”
For this subject matter, the claim recites determining that P-state corresponds to the first process, after a request has been placed. However, the specification recites the following:
“In this example, the guest OS 40-1, either prior to or after initiating the process 48, accesses a process table 68 that comprises a plurality of entries 70-1 - 70-3 (generally, entries 70), each entry 70 identifying a process that may be executed in the VM 38-1, and a corresponding P-state level at which the process should executed. The guest OS 40-1 determines that entry 70-1 identifies the process 48 and indicates that the process 48 should be initiated at the P-state level 28-0. In response to this determination, the [Paragraph 0052].
This clearly depicts that a corresponding first P-state level is determining prior to a sending a request for the first P-state level – proving that there is a lack of written description for the claimed feature, which is the recited in the converse.
Further, the claim recites that a guest OS issues second request that is communicated to a hypervisor, after the recited first requested P-state level. However, according to [Paragraph 0052], this shows to be have a lack of written description inconsistent, as the written description only discloses sending one request for the same P-state level, not two requests for the same P-state level.
Examiner recommends that Applicant amend the claim language in a manner consistent with Applicant specification at [Paragraph 0052].
Claims 2-9 and 16-17 are rejected based on their dependency to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is rejected for a lack of antecedent basis to “a requested P-state level”. Previous limitations of the claim do not mention “a requested P-state level”. The claim limitations to attempts to recite determining a correspondence between a requested P-state 
Claim 1 also recites that a request is placed, following a requested P-state level. Broadest, reasonable interpretations shows that two requests have been placed. However, it is unclear to one of ordinary skill in the art why two requests are being placed for the same P-state level, and further how the two requests are being placed. 
		Accordingly, this limitation makes subject matter of claim 1 indefinite.
It is recommended that Applicant establish antecedent basis for “a requested P-state level” and further recites one request for claim 1, not two requests.
Claims 2-9 and 16-17 are rejected based on their dependency to claim 1.

Regarding claim 20, it is rejected for a lack of antecedent basis to “the occurrence of a condition”.
First, claim 20 recites the language below:
“(Currently Amended) A computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause a processor device to: 
receive, by a hypervisor, from a guest operating system (OS) of a first virtual machine (VM), a request to set a virtual central processing unit (VCPU) of the first VM to a first requested P-state level of a plurality of P-state levels upon the occurrence of a condition, the request identifying the condition and the first requested P-state level; … ”
With respect to claim language, language of “the occurrence” is not preceded any recited occurrence within the recited instructions. 
Accordingly, this limitation makes subject matter of claim 20 indefinite.
It is recommended that Applicant establish antecedent basis for “an occurrence” with the appropriate claimed steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (NPL titled “VIP: Virtual Performance-State for Efficient Power Management of Virtual Machines”).
Regarding claim 20, Kang discloses the following: 
(Currently Amended) A computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause a processor device to: 
receive, by a hypervisor, from a guest operating system (OS) of a first virtual machine (VM), a request to set a virtual central processing unit (VCPU) of the first VM to a first requested P-state level of a plurality of P-state levels upon the occurrence of a condition, the request identifying the condition and the first requested P-state level; 
(Kang teaches receiving, by a hypervisor executing on a processor device of a computing host [Abstract; Page 238, Left Column, Paragraphs 2-4; Figure 4 – see “hypervisor”], from a first guest operating system (OS) of a first virtual machine (VM), e.g. “VM’s guest OS” [Abstract], a request to set a virtual central processing unit (VCPU) of the first VM to a first requested P-state level of a plurality of P-state levels [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], e.g. “the guest governors attempt to update the current virtual P-state of running vCPUs or the running vCPUs on hypervisors overwrite a control register for updating a current P-state of a core before the P-state previously recorded in the control register is reflected in the core; the acpi-cpufreq driver in Linux OS defines the minimum P-state re-transition delay (i.e., 10ms) by multiplying a transition latency (i.e., 10μs in Intel Xeon processors) by 1000. However, we observe that the re-transitions within less than 10ms also work by modifying the driver, but the former P-state update is mostly ignored when a successive P-state update occurs within 1ms in Intel Xeon processors” [Page 243, Right Column, Paragraph 2])
subsequently determining, by the hypervisor, that the condition has occurred; and 5Serial No. 16/585,067Attorney Docket No. 1145-130/20191163US 
(Kang teaches subsequently determining, by the hypervisor, that the condition, e.g. scheduling event, has occurred [Page 243, Right Column, All Paragraphs; Page 244, Left Column, All Paragraphs], e.g. “VIP selectively enforces virtual P-states of scheduled vCPUs with the high priority (e.g., BOOST in Xen’s credit scheduler) on the basis of previously running vCPUs. VIP enforces the virtual P-states of the boosted vCPUs only when they run after idle vCPUs while not enforcing when they preempt other normal vCPUs as described in Figure 6a.” [Page 244, Left Column, Paragraph 2])
based on the request and on determining that the condition has occurred, associate the VCPU with a first processor core having a P-state that corresponds to the first requested P-state level.  
(Kang teaches based on the request [Page 243] and on determining that the condition has occurred [Page 244], associate the VCPU with a first processor core having a P-state that corresponds to the first requested P-state level, e.g. “VIP enforces the virtual P-states of the boosted vCPUs only when they run after idle vCPUs while not enforcing when they preempt other normal vCPUs as described in Figure 6a” [Page 244, Left Column, Paragraph 2])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (NPL titled “VIP: Virtual Performance-State for Efficient Power Management of Virtual Machines”) in view of Van De Ven et al. (Pub. No US2011/0161981; hereinafter Van De Ven) in view of Chen et al. (NPL titled “ClientVisor: Leverage COTS OS Functionalities for Power Management in Virtualized Desktop Environment”; hereinafter Chen).
Regarding claim 1, Kang discloses the following: 
(Currently Amended) A method comprising:  
determining, by a first guest operating system (OS) of a first virtual machine (VM), that a first process is to be initiated, the first guest OS executing on a processor device of a computing host, the processor device having a plurality of processor cores; 
(Kang teaches determining, by a first guest operating system (OS) of a first virtual machine (VM) – see cited “guest OS” [Abstract], that a first process of an application [Page 240, Right Column, Section 4.1 Static PM Governor; Page 247, Right Column, see paragraph of VM power metering] is to be initiated and run [Page 240, Right Column, Section 4.1 Static PM Governor], the first guest OS executing on a processor device of a computing host [Page 238, Right Column, Section 2.1 Hypervisor Power Management, Paragraph 2; Page 245, Right Column, Section 6 EVALUATION; also see Figure 4. VIP: enabling and reflecting virtual P-states for guest governors], the processor device having a plurality of 
receiving, by [[a]] the hypervisor the first guest the request 
(Kang teaches receiving, by the hypervisor [Page 238, Left Column, Paragraphs 2-4; Figure 4 – see “hypervisor”], from a first guest operating system (OS) of a first virtual machine (VM), e.g. “VM’s guest OS” [Abstract], a request to set a virtual central processing unit (VCPU) of the first VM to a first requested P-state level of a plurality of P-state levels [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], e.g. “the guest governors attempt to update the current virtual P-state of running vCPUs or the running vCPUs on cores are switched to other vCPUs demanding a different virtual P-state” [Page 238, Left Column, Lines 19-22])
based on the request, associating, by the hypervisor, the VCPU with a first processor core having a P-state that corresponds to the first requested P-state level.  
(Kang teaches, based on the request [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], associating, by the hypervisor, the VCPU with a first processor core [Page 242, Right Column, Last Paragraph; Page 243, Left Column, Entire Selection; Figure 4 (b) – “generate MSR WR by hypervisor”] having a P-state that corresponds to the first requested P-state level [Page 243-244, Section 5.2 Hypervisor-assisted Per-VM Power Management])

However, Kang does not disclose the following:
accessing a data structure that identifies a plurality of processes including the first process, and for each process of the plurality of processes a corresponding P-state level; 
Van de Ven.
(Van de Ven teaches accessing a data structure or per-slice time information that identifies a plurality of processes including the first process [0011], and for each process of the plurality of processes a corresponding P-state level [0011], e.g. “The per task time slice information may include one or more previous execution durations for the process/task. Also, the terms "process" and "task" may be interchangeably used herein. Generally, P-states refer to various processor performance states (e.g., referred to as P0, P1, etc.) which correspond to speed /frequency at which a processor is operating. For example, P0 may indicate a faster operational frequency than P1. In one embodiment, feedback from a process scheduler (also referred to herein as process scheduler logic or module) is used to, e.g., for specific cases, to activate a faster P-state substantially immediately when switching processes or threads” [0011])
This teaching of Van de Ven is applicable for processes of Kang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang with the teachings of Van de Ven. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been “to improve dynamic P-state selection” [0011 – Van de Ven].

However, Kang in view of Van de Ven does not disclose the following:
(1)	determining, by the first guest OS based on the data structure, that a first requested P- state level of a plurality of P-state levels corresponds to the first process; 
(2)	communicating a request to a hypervisor executing on the computing host to set a virtual central processing unit (VCPU) of the first VM to the first requested P-state level; 
Nonetheless, this feature would have been made obvious, as evidenced by Chen.
(1) (Chen teaches determining, by the first guest OS [Page 63, Last Paragraph] based on the data structure [Page 64, Left Column, Paragraphs 1-2], that a first requested P- state level of a plurality of P-state levels corresponds to the first process [Page 64, Left Column, Paragraphs 1-2], e.g. “Considering the variety of devices, it is also not feasible to describe the power features in detail by emulation. In order to solve this problem, ClientVisor exposes the power features of the host platform to COS with necessary exceptions, which will be explained in detail in Section 3.2. The sensitive devices, e.g., NIC in the network flow filtering SOS, are the exceptions for the exposure. For such devices, the split driver model is used instead, where COS possesses the frontend driver and SOS possesses the backend driver as shown in Figure 1.
The PM operations initiated by COS PM module (i.e., OSPM in Figure 1) can be classified into two categories: manipulating processor power states (e.g., Px/Cx operations) and manipulating device power states (i.e., Dx operations). ClientVisor traps these operations by configuring the VM control structure (i.e., VMCS for short), which resides in Xen VMM and used for HVM guest domains, according to the system requirements and strategies that will be discussed in Section 3.3 and Section 3.4.” [Page 64, Left Column, Paragraphs 1-2]. 
For the first guest OS, Chen discloses the following: “COS needs to know the power states of components in the platform, which include the Cx/Px capabilities of CPU, descriptions of PM registers, power states of peripheral devices, and so forth” [Page 63, Last Paragraph])
(2) (Chen teaches communicating a request to a hypervisor executing on the computing host to set a virtual central processing unit (VCPU) of the first VM [Page 65, Right Column, Paragraph 4] to the first requested P-state level, e.g. “when COS decides change the power state of the processor from Pi to Pj, the hypervisor will perform the change to the processor. This requires that during the working state, the COS knows exactly the workload of the whole system” [Page 65, Left Column, Section 3.3.1, Paragraph 4])
Chen can be used to improve the similar guest OS and virtual machine (VM) of Kang in view of Van de Ven in a predictable manner.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven with the teachings of Chen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices (methods, or products) in the same way. 
The improvement on the system is cited by Chen as follows: “ClientVisor solves the processor power management problem during working state by leveraging the existing functionalities of COTS OSes: when COS decides change the power state of the processor from Pi to Pj, the hypervisor will perform the change to the processor.” [Page 65, Left Column, Section 3.3.1 – Chen].
Regarding claim 16, Kang in view of Van de Ven in view of Chen discloses the following: 
further comprising:  
15receiving, by the hypervisor from a second guest OS of a second VM executing on the computing host, a request to set a VCPU of the second VM to a second requested P-state level of the plurality of P-state levels; and 
(Kang teaches receiving, by the hypervisor from a second guest OS of a second VM executing on the computing host [Page 243, Left Column, First 2 Paragraphs], a request to set a VCPU of the second VM to a second requested P-state level of the plurality of P-state levels, e.g. “In this example, two VMs (denoted by VM1 and VM2), each of which uses two vCPUs, deploy the performance and powersave governors, respectively. That is, the guest governor of VM1 and VM2 sets the P-state of both the vCPUs to P0 (highest V/F) and P13 (lowest V/F), respectively” [Page 243, Left Column, Last Paragraph])
based on the request, associating the VCPU of the second VM with a second processor core having a P-state that corresponds to the second 20requested P-state level.  
Kang teaches, based on the request, associating the VCPU of the second VM with a second processor core having a P-state that corresponds to the second requested P-state level, e.g. “the hypervisor checks the vpstate register of the vCPU and updates the control register of the physical core to change the core’s P-state from P0 previously set by the performance governor of VM1 to P13. Note that the ondemand host governor of traditional hypervisors periodically updates the physical P-state without considering VM scheduling” [Page 243, Left Column, Last Paragraph])
Claim(s) 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Van de Ven in view of Chen in view of Min (Pub. No. US2017/0285730).
Regarding claim 2, Kang in view of Van de Ven in view of Chen does not disclose the following: 
further comprising:  
(1)	15determining, by the hypervisor, a plurality of different P-states to which the plurality of processor cores of the processor device can be set; and 
(2)	communicating, by the hypervisor to the first guest OS, [[a]] the plurality of P-state levels based on the plurality of different P-states.  
Nonetheless, this feature would have been made obvious, as evidenced by Min.
(1) (Min teaches determining via monitoring, by a “device and platform monitoring module” [0052] of the hypervisor or VMM [0052], a plurality of different P-states to which the plurality of processor cores, “e.g., CPU cores” [0014], of the processor device can be set [0054, 0061])
(2) (Min teaches communicating, by the hypervisor/VMM to the first guest operating system or OS, the plurality of P- state levels or performance state levels [0023] based on the plurality of different P-states, e.g. “the VMM 108 maintains commonly accessible memory areas that allow communication of the status of the pCPUs 102A-102D to operating systems in the VMs 106A-106C” [0023])
Min can be performed by the hypervisor of Kang in view of Van de Ven in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen with the teachings of Min, using one of the rationales provided by MPEP 2413, Section I. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C. Use of known technique to improve similar devices (methods, or products) in the same way.
The motivation would have been to “make a final PM decision based on PM requests from individual VMs” [0054 – Min].
Regarding claim 3, Kang in view of Van de Ven in view of Chen in view of Min discloses the following: 
wherein each P-state level corresponds to a different P-state to which a processor core of the processor device can be set.  
(Kang teaches that each P-state level corresponds to a different P-state, e.g. see “P0” or “P7” or “P8” [Pages 243-244; Figure 6] or “P13” [Page 243] which are two different levels, to which a processor core of the processor device can be set, e.g. “assuming a VM with two vCPUs running on two physical cores supporting 14 P-states (i.e., P0 – P13)” [Page 243, Left Column, First Paragraph])
Regarding claim 4, Kang in view of Van de Ven in view of Chen in view of Min discloses the following: 
wherein the plurality of P-state levels is a subset of the plurality of different P-states.  
(Kang teaches that the plurality of P-state levels is a subset of the plurality of different P-states [Pages 243-244; Figure 6])
Regarding claim 6, Kang in view of Van de Ven in view of Chen in view of Min discloses the following: 
further comprising: 
subsequent to associating the VCPU with the first processor core having the P-state that corresponds to the first requested P-state level, receiving, by the hypervisor from the first guest OS, a request to set the VCPU to a second requested P-state level; and  
(Min teaches, subsequent to associating the VCPU with the first processor core having the P-state [0014, 0039-0040] that corresponds to the first requested P-state level, e.g. “the vCPU is requesting a lower power status, at block 410, the requested power status is saved to the shared memory object. At block 412, the VM of the vCPU accesses the shared memory object to determine the status of other vCPUs that are sharing the pCPU” [0058], receiving, by the hypervisor from the first guest OS, a request to set the VCPU to a second requested P-state level [0058-0059])
10in response to the request to set the VCPU to the second requested P- state level, associating the VCPU with a processor core having a P-state that corresponds to the second requested P-state level.  
(Min teaches, in response to the request to set the VCPU to the second requested P- state level [0014], associating the VCPU with a processor core having a P-state that corresponds to the second requested P-state level [0053, 0058-0059], e.g. “a PM command is issued to the hardware level by the VM to change the PM state of the pCPU. It may be understood that the method 400 described is not limited to pCPUs that are shared by the vCPUs in the VMs, but may be used to reduce power consumption by other shared system resources” [0059])
Combine these steps of Min with the steps performed by Kang in view of Van de Ven in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen with the teachings of Min. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
Min].
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Van de Ven in view of Chen in view of Brown (NPL titled “Deploying SAS® Grid Systems on VMware ESXi Virtually Provisioned Storage”) in view of Dong et al. (Pub. No. US2016/0203012).
Regarding claim 5, Kang in view of Van de Ven in view of Chen does not disclose the following: 
further comprising: 
subsequent to associating the VCPU with the first processor core having the P-state that corresponds to the first requested P-state level, receiving, by the hypervisor from the first guest OS, a request to set the VCPU to a first requested 30idle C-state level; and 
Nonetheless, this feature would have been made obvious, as evidenced by Brown.
(Brown teaches subsequent to associating the VCPU with the first processor core having the P-state that corresponds to the first requested P-state level [Pages 2-3], receiving, by the hypervisor [Abstract on Page 1] from the first guest OS [Pages 2 and 4], a request to set the VCPU [Pages 2-3 and 5] to a first requested idle C-state level [Page 3, Table 1])
This step of Brown can be combined with the steps of Kang in view of Van de Ven in view of Chen, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen with the teachings of Brown. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The motivation would have been “to determine the best P-State and C-State balances for your
environment, workload, and customer performance SLAs.” [Page 4, Paragraph 4 – Brown].

However, Kang in view of Van de Ven in view of Chen in view of Brown does not disclose the following:
in response to the request to set the VCPU to the first requested idle C- state level, associating the VCPU with a processor core having a C-state that corresponds to the first requested idle C-state level.  
Nonetheless, this feature would have been made obvious, as evidenced by Dong.
(Dong teaches, in response to the request to set the VCPU to the first requested idle C- state level, associating the VCPU [0029-0030] with a processor core having a C-state that corresponds to the first requested idle C-state level [0030, 0040])
This teaching of Dong can be combined to the steps of Kang in view of Van de Ven in view of Chen in view of Brown with respect to the vCPU.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen in view of Brown with the teachings of Dong. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The motivation would have been as follows: “the OSPM may transition the computing device 100 to a deeper power state, such as a C9 state for the processor 118 if the one or more virtual machines (including the virtual machine 115) are determined to be idle” [0042 – Dong].
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Van de Ven in view of Chen in view of Shah et al. (Pub. No. US2016/0179184).
Regarding claim 7, Kang in view of Van de Ven in view of Chen does not disclose the following: 
wherein associating the VCPU with the first 15processor core having the P-state that corresponds to the first requested P-state level comprises setting a P-state of the first processor core that is associated with the VCPU to the P-state that corresponds to the first requested P-state level.  
Nonetheless, this feature would have been made obvious, as evidenced by Shah.
(Shah teaches associating the VCPU [0010, 0012] with the first processor core [0021] having the P-state that corresponds to the first requested P-state level [0026-0028] comprises setting a P-state of the first processor core [0021] that is associated with the VCPU [0010, 0012] to the P-state that corresponds to the first requested P-state level [0021, 0026-0028] – see evidence below: 
- “The CPUs 226 may, in some embodiments, be included as separate processing cores on a multiprocessor computer chip. For example, most desktop computers (which tend to be single-processor computers) have a single socket providing connectivity for a single-core processor to the motherboard” [0021]
- “modifying the P-state of a CPU 226. According to one or more embodiments, while CPU 226 executes instructions, CPU 226 may operate in one of several CPU performance states (or "P-states")” [0026]
- “In virtually all CPU types, P0 is the highest -performance state, while higher P-state numbers represent slower processor speeds and lower power consumption. For example, a processor in P-state P3 runs more slowly and uses less power than a processor running in P-state P1” [0027]
- “host power management module 124 issues a command to CPU 226 such that CPU 226 transitions from P-state P0 to P-state P1. In P-state P0, CPU 226 operates at a frequency of 2 Gigahertz (GHz), while at P-state P1, CPU 226 operates at a frequency of 900 Megahertz (MHz)” [0028])
Shah discloses an associating/setting technique which is well known, and applicable by the similar device of Kang in view of Van de Ven in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen with the teachings of Shah. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C. Use of known technique to improve similar devices (methods, or products) in the same way.
The motivation would have been to exercise a power management policy [0045 – Shah].
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Van de Ven in view of Chen in view of Talwar (Pub. No. US2009/0132840).
Regarding claim 8, Kang in view of Van de Ven in view of Chen does not disclose the following: 
wherein associating the VCPU with the first 20processor core having the P-state that corresponds to the first requested P-state level comprises: 
(1)	identifying, based on the first requested P-state level, a particular computing host of a plurality of computing hosts; and 
(2)	migrating the first VM to the particular computing host.  
Nonetheless, this feature would have been made obvious, as evidenced by Talwar.
(1) (Talwar teaches identifying, based on the first requested P-state level, a particular computing host of a plurality of computing hosts [0067, 0069], e.g. “VM migration is employed to reduce power consumption. For example, when service level violation frequency increases beyond a certain threshold, the power broker requests migration of the VM to a less loaded CPU. A list of hosts is searched to find a suitable destination for the migration. For example, a host which has the least CPU utilization is selected. However, making a decision based on current utilization may be short sighted because the CPU utilization may go up after VM migration, which may cause further VM migrations to happen” [0067]) 
(2) (Talwar teaches migrating the first VM to the particular computing host [0067-0069])
Talwar with the steps of Kang in view of Van de Ven in view of Chen, in order to provide a predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen with the teachings of Talwar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The result would have been “to reduce power consumption of a CPU” [0069 – Talwar].
Regarding claim 9, Kang in view of Van de Ven in view of Chen in view of Talwar disclose the following: 
wherein identifying, based on the first requested P- state level, the particular computing host of the plurality of computing hosts further comprises: 
accessing a computing host table that correlates each computing host of 30the plurality of computing hosts to a corresponding P-state; and  20191163US28 
(Talwar teaches accessing a computing host table or “list of hosts” [0067] that correlates each computing host of the plurality of computing hosts to a corresponding P-state [0066-0067])
determining, based on the computing host table, that the corresponding P- state of the particular computing host corresponds to the first requested P-state level.
(Talwar teaches determining, based on the computing host table, that the corresponding P- state [0067, 0069] of the particular computing host [0069, 0074] corresponds to the first requested P-state level [0066-0067], e.g. “These brokers, then, send the requested p-states to the management VM via an M-channel to implement the desired p-state” [0066])  
It would be beneficial to combine the accessing and determining steps of Talwar with the steps of Kang in view of Van de Ven in view of Chen, in order to provide a predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen with the teachings of Talwar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The motivation would have been to benefit from intelligent placement decisions, as follows: “During the selection of a target host for VM migration, the mean CPU utilization and variance is used to calculate the probability of the host satisfying the VM requirements over some future time period. The intelligent VM placement can thus minimize the situation where a VM is continuously migrated due to poor placement decisions” [0068 – Talwar].
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Van de Ven in view of Chen in view of Warkentin (Pub. No. US2018/0173553) in view of Allen-Ware (Pub. No. US2014/0149763).
Regarding claim 17, Kang does disclose the following: 
further comprising: 
receiving, by the hypervisor from a second guest OS of a second VM executing on the computing host, a request to set a VCPU of the second VM to a 25second requested P-state level of the plurality of P-state levels; 
(Kang teaches receiving, by the hypervisor from a second guest OS of a second VM executing on the computing host, a request to set a VCPU of the second VM [Page 243, Left Column, All Paragraphs] to a second requested P-state level of the plurality of P-state levels, e.g. “In this example, two VMs (denoted by VM1 and VM2), each of which uses two vCPUs, deploy the performance and powersave governors, respectively. That is, the guest governor of VM1 and VM2 sets the P-state of both the vCPUs to P0 (highest V/F) and P13 (lowest V/F), respectively. When scheduling in a vCPU of VM2 deploying the powersave governor to a physical core (e.g., the second physical core in Figure 4c), the hypervisor 

However, Kang in view of Van de Ven in view of Chen does not disclose the following:
accessing a P-state authorization list that identifies a subset of P-state levels of the plurality of P-state levels to which the second guest OS can request a VCPU be set; 
Nonetheless, this feature would have been made obvious, as evidenced by Warkentin.
(Warkentin teaches accessing a P-state authorization list or “available performance states” [0044] that identifies a subset of P-state levels of the plurality of P-state levels to which the second guest OS can request a VCPU be set, e.g. “the guest OS can read out, using the emulated performance control registers, the available performance states for the vCPUs. These performance states are defined in per -vCPU ACPI data structures which can be stored in one or more firmware configuration files of the VM” [0044])
A P-state authorization list of Warkentin can be made accessible in accordance with a subset of P-state levels of the plurality of P-state levels of Kang in view of Van de Ven in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen with the teachings of Warkentin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, suggestion, and motivation.
The motivation would have been to “use this performance state information to dynamically change the scheduling behavior of vCPU1 on the host CPU(s)” [0045 – Warkentin].

Kang in view of Van de Ven in view of Chen in view of Warkentin does not disclose the following:
(1)	determining that the second requested P-state level is not in the subset of 30P-state levels; and  20191163US30 
(2)	in response to determining that the second requested P-state level is not in the subset of P-state levels, rejecting the request to set the VCPU of the second VM to the second requested P-state level and not associating the VCPU of the second VM with a second processor core having a P-state that 5corresponds to the second requested P-state level.  
Nonetheless, this feature would have been made obvious, as evidenced by Allen-Ware.
(1) (Allen-Ware teaches determining that the second requested P-state level is not in the subset of P-state levels, e.g. “For example, an operating system may request a particular performance state, which corresponds to 2.5 gigahertz and 0.8 volts. If the processor operating conditions are such that 0.8 volt is too low to support 2.5 gigahertz, without the ability to independently adjust the processor voltage, the processor would not be able to satisfy the request.” [0020])
 (2) (Allen-Ware teaches, in response to determining that the second requested P-state level is not in the subset of P-state levels [0020], rejecting the request to set the VCPU of the second VM to the second requested P-state level [0021, 0045] and not associating the VCPU of the second VM with a second processor core having a P-state that corresponds to the second requested P-state level [0021]. 
To provide citations: Allen-Ware cites the following: 
 “in an implementation where the operating system requests the performance state changes, the component that controls the voltages communicates whether a performance state change is allowed or denied, or what the lowest performance state may be at a given time” [0021])
Adding the steps of Allen-Ware to the steps performed by Kang in view of Van de Ven in view of Chen in view of Warkentin.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Van de Ven in view of Chen in view of Warkentin with the teachings of Allen-Ware. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would be to “use this performance state information to dynamically change the scheduling behavior of vCPU1 on the host CPU(s)” [0045 – Allen-Ware].
Claim(s) 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (NPL titled “VIP: Virtual Performance-State for Efficient Power Management of Virtual Machines”) in view of Warkentin (Pub. No. US2018/0173553) in view of Allen-Ware (Pub. No. US2014/0149763).
Regarding claim 18, Kang discloses the following: 
(Currently Amended) A computing host, comprising: 
a memory; and (see Kang [see memcached on Page 239, Figure 1 and Figure 2])
a processor device having a plurality of processor cores, (see Kang [Page 237, Abstract and Section I. INTRODUCTION]) 
the processor 10device being coupled to the memory to: 
determine, by a hypervisor, a plurality of different P-states to which the plurality of processor cores of the processor device can be set; 4Serial No. 16/585,067Attorney Docket No. 1145-130/20191163US 
(Kang teaches determine, by a hypervisor, a plurality of different P-states, within an ACPI table [Figure 4, Part A], to which the plurality of processor cores of the processor device can be set [Page 242, All Paragraphs])
determine, by the hypervisor, a proper subset of the plurality of different P-states; 
(Kang teaches determining, by the hypervisor, a proper subset of the plurality of different P-states [Page 242, Right Column, Paragraphs 2-3; Figure 4, Part A], e.g. “such P-state information BIOS exposes registers to control the current P-state, and available set of P-states to hypervisor through the objects (i.e., PCT and PSS) specified in the ACPI tables when the hypervisor is booted” [Page 242, Right Column, Paragraph 2])
receive, by [[a]] the hypervisor, from the [[a]] guest OS VCPU of the first VM to a first requested P-state level 
(Kang teaches receiving, by the hypervisor [Abstract; Page 238, Left Column, Paragraphs 2-4; Figure 4 – see “hypervisor”], from the first guest operating system (OS), e.g. “VM’s guest OS” [Abstract], a request to set a VCPU of the first VM to a first requested P-state level [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], e.g. “the guest governors attempt to update the current virtual P-state of running vCPUs or the running vCPUs on cores are switched to other vCPUs demanding a different virtual P-state” [Page 238, Left Column, Lines 19-22])
based on the request, associate the VCPU with a first processor core having a P-state that corresponds to the first requested P-state level.  
(Kang teaches, based on the request [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], associate the VCPU with a first processor core [Page 242, Right Column, Last Paragraph; Page 243, Left Column, Entire Selection; Figure 4 (b) – “generate MSR WR by hypervisor”] having a P-state that corresponds to the first requested P-state level [Page 243-244, Section 5.2 Hypervisor-assisted Per-VM Power Management])

However, Kang does not disclose the following:
communicate, by the hypervisor to a guest operating system (OS) of a first virtual machine (VM), a set of P-state levels, each P-state level in the set corresponding to one of the P-states in the proper subset of the plurality of different P-states to inform the guest OS of P-states to which the hypervisor will set a virtual central processing unit (VCPU) of the first VM upon request from the guest OS; 
Nonetheless, this feature would have been made obvious, as evidenced by Warkentin.
(Warkentin teaches communicating, by the hypervisor to a guest operating system (OS) of a first virtual machine (VM) [0012, 0014], a set of P-state levels [0014-0015], each P-state level in the set corresponding to one of the P-states in the proper subset of the plurality of different P-states to inform the guest OS [0015, 0041] of P-states to which the hypervisor will set a virtual central processing unit (VCPU) of the first VM upon request from the guest OS [0014-0015, 0020], e.g. “this can entail trapping a specific command or instruction that is issued by the guest OS for setting the target power or performance state (e.g., a CPU power off instruction, a write to a CPPC register, etc.)” [0022]. 
See citation below of communicating a set of P-state level, by the hypervisor to a guest OS: 
“the hypervisor can expose a virtual CPU topology comprising a cluster of higher performance vCPUs and a cluster of lower performance vCPUs to a guest OS that supports big.LITTLE scheduling optimizations…Second, the hypervisor can recognize the big.LITTLE scheduling activities initiated by the guest OS and can take steps to further optimize host CPU usage based on this information” [0014]
“the hypervisor can expose to the guest OS of a VM a mechanism for setting performance states for the VM's vCPU(s), as modeled under the ACPI Collaborative Processor Performance Control (CPPC) or " P-states" standards” [0015])
This teaching of Warkentin can be applied in accordance with P-state levels of Kang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang with the teachings of Warkentin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “With the virtual CPU performance states approach, a hypervisor can emulate the performance control registers for each vCPU of a VM and can expose these emulated registers to the VM's guest OS. This enables the guest OS to set performance states for the vCPUs via the emulated registers, per the guest OS's in-built ACPI CPPC capabilities” [0042 – Warkentin].

However, Kang in view of Warkentin does not disclose the following:
determine, by the hypervisor, that the first requested P-state level is in the set of P-state levels; and 
Nonetheless, this feature would have been made obvious, as evidenced by Allen-Ware.
(Allen-Ware teaches determining, by the hypervisor, that the first requested P-state level is in the set/range of P-state levels [0075-0084]. 
In particular, upon receiving a request for a P-state level [0075], a hypervisor calculates a delta and implicitly determines a set of P-state levels according to that delta [0079-0080]. If the requested P-state level is within that delta, the P-state level is selected from that set of P-state levels [0078, 0082])
This determining step of Allen-Ware can be applied to P-state levels of Kang in view of Warkentin.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Warkentin with the teachings of Allen-Ware. 

The predictable result would be that “the new performance state frequency is saved to the performance state frequency register” [0082 – Allen-Ware].
Regarding claim 21, Kang in view of Warkentin in view of Allen-Ware discloses the following: 
wherein the processor device is further to: 
determine, by the first guest OS, the first requested P-state level of the plurality of P-state levels; and 
(Kang teaches determining, by a governor of the first guest OS, the first requested P-state level [Page 238, Left Column, Lines 6-25] of the plurality of P-state levels [Page 238, Right Column, Section 2.1, All Paragraphs; Pages 241-242, Section 4.2 Dynamic PM Governor with Heterogeneous VMs, All Paragraphs; Page 242, Section 5 VIP ARCHITECTURE, only Paragraph 1])
communicate the request to the hypervisor to set the VCPU to the first requested P-state level.  
(Kang teaches communicating the request to the hypervisor to set the VCPU to the first requested P-state level [Page 242, Right Column, Paragraph 1; Page 243, Left Column, Paragraphs 1-2] – also see [Figure 4b] below: 
					


    PNG
    media_image1.png
    316
    285
    media_image1.png
    Greyscale


)
Regarding claim 22, Kang in view of Warkentin in view of Allen-Ware discloses the following: 
wherein to communicate the request to the hypervisor to set the VCPU to the first requested P-state level, the processor device is further to write the first requested P-state level to a model specific register (MSR) of the VCPU.  
(Kang teaches communicating the request to the hypervisor, via a guest governor, to set the VCPU to the first requested P-state level comprises writing the first requested P-state level to a model specific register (MSR) of the VCPU, e.g. “The PCT object describes two model specific registers (MSRs) to control and monitor the current P-state of each core. One register records the P-state recently requested by the governor (i.e., control register), and the other one stores the current Pstate (i.e., status register). The values of both registers can be different for a moment after updating control register due to P-state transition latency. Besides, since the chip-wide or clustered DVFS maintains the same current P-state for all the cores in a chip or the same cluster, the two MSRs also may have different values.” [Page 242, Right Column, Paragraph 1])
Regarding claim 23, Kang in view of Warkentin in view of Allen-Ware discloses the following: 
wherein to determine, by the first guest OS, the first requested P-state level of the set of P-state levels, the processor device is further to receive, via an operator command, information that identifies the first requested P-state level.  
(Kang teaches determining, by the first guest OS, the first requested P-state level of the plurality of P-state levels comprises receiving, via an operator command provided from user, information that identifies the first requested P-state level [Page 238, Right Column, Section 2.1, Paragraph 1], e.g. “the userspace governor allows a user to set the V/F of cores statically
Regarding claim 24, Kang in view of Warkentin in view of Allen-Ware discloses the following: 
wherein to determine, by the first guest OS, the first requested P-state level of the set of P-state levels, the processor device is further to: 
determine, by the first guest OS, that a process is to be initiated; and 
(Kang teaches determining, by the first guest OS, that a process is to be initiated, e.g. “we propose VIP
that supports Virtual Performance-state enabling per-VM PM for power and energy efficiency while allowing VMs to deploy a PM policy as they desire when VMs are consolidated. Specifically, to allow each VM to deploy its own PM governor optimized for its own runtime characteristics, VIP first defines virtual V/F states (i.e., virtual P-states) per vCPU and expose them to the guest OS. This allows the guest OS of each VM to deploy its own PM governor (i.e., guest governor) and manage the VM’s virtual P-state through the guest governor based on its runtime characteristics” [Page 238, Left Column, Lines 7-16])
access a data structure that identifies the process and the first requested P-state level.  
(Kang teaches accessing a data structure that identifies the process and the first requested P-state level – see evidence below of a guest OS governor module accessing a data structure: 
	- “That is, VIP can offer the same set of available P-states as physical cores for each vCPU of VMs. For example, if the physical cores support 14 P-states (P0–P13), a guest governor can choose a current virtual P-state amongst those 14 P-states for a vCPU” [Page 242, Right Column, Last Paragraph]
- “…governor uses the vpstate register to check and change the virtual P-state of a vCPU in VIP” [Page 243, Left Column, Lines 1-2])
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Warkentin in view of Allen-Ware in view of Talwar (Pub. No. US2009/0132840).
Regarding claim 19, Kang in view of Warkentin in view of Allen-Ware does not disclose the following: 
wherein associating the VCPU with the first 20processor core having the P-state that corresponds to the first requested P-state level comprises: 
(1)	identifying, based on the first requested P-state level, a particular computing host of a plurality of computing hosts; and 
(2)	migrating the first VM to the particular computing host.  
Nonetheless, this feature would have been made obvious, as evidenced by Talwar.
(1) (Talwar teaches identifying, based on the first requested P-state level, a particular computing host of a plurality of computing hosts [0067, 0069], e.g. “VM migration is employed to reduce power consumption. For example, when service level violation frequency increases beyond a certain threshold, the power broker requests migration of the VM to a less loaded CPU. A list of hosts is searched to find a suitable destination for the migration. For example, a host which has the least CPU utilization is selected. However, making a decision based on current utilization may be short sighted because the CPU utilization may go up after VM migration, which may cause further VM migrations to happen” [0067]) 
(2) (Talwar teaches migrating the first VM to the particular computing host [0067-0069])
It would be beneficial to add the identifying and migrating steps of Talwar with respect to functionality performed on P-state levels, as disclosed by Kang in view of Warkentin in view of Allen-Ware, in order to attain a predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Warkentin in view of Allen-Ware with the teachings of Talwar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The result would have been “to reduce power consumption of a CPU” [0069 – Talwar.
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Warkentin in view of Allen-Ware in view of Faasse et al. (Pub. No. US2019/0278355; hereinafter Faasse) in view of Jonnala et al. (Pub. No. US2012/0036507; hereinafter Jonnala).
Regarding claim 25, Kang in view of Warkentin in view of Allen-Ware discloses the following: 
First, Kang discloses the feature below.
wherein to determine, by the guest OS, the first requested P-state level of the set of P-state levels, the processor device is further to: 
determine that a process is to be initiated by the guest OS; 
(Kang teaches determining that a process is to be initiated by the guest OS, e.g. “we propose VIP
that supports Virtual Performance-state enabling per-VM PM for power and energy efficiency while allowing VMs to deploy a PM policy as they desire when VMs are consolidated. Specifically, to allow each VM to deploy its own PM governor optimized for its own runtime characteristics, VIP first defines virtual V/F states (i.e., virtual P-states) per vCPU and expose them to the guest OS. This allows the guest OS of each VM to deploy its own PM governor (i.e., guest governor) and manage the VM’s virtual P-state through the guest governor based on its runtime characteristics” [Page 238, Left Column, Lines 7-16])

However, Kang in view of Warkentin in view of Allen-Ware does not disclose the following:
(1)	access a data structure that identifies a plurality of processes and, for each process, identifies a corresponding P-state level; 
(2)	determine a default P-state level, wherein the first requested P-state level is set to the default P-state level.
Nonetheless, this feature would have been made obvious, as evidenced by Faasse.
(1) (Faasse teaches accessing a data structure or per-slice time information that identifies a plurality of processes including the first process/task, e.g. “the method 300 reads from a memory a processor performance state contained in context information associated with the task. The processor may look up in memory the context information associated with the task. Within the context information may be the processor performance state, or P-state, associated with the task” [0042] and, for each process, identifies by looking up a corresponding P-state level, e.g. “The processor may read and load the P-state” [0042])
 (2) (Faasse teaches determining a default P-state level [0042], wherein the first requested P-state level, based on a received indication [0040-0041] is set to the default P-state level [0042])
These prior art elements of Faasse can be combined with the prior art elements of Kang in view of Warkentin in view of Allen-Ware, in order to yield a predictable result.
In particular, context information about a task of a virtual machine can be accessed using the known methods of Faasse, in order to determine and load a default P-state level for the virtual machine of Kang in view of Warkentin in view of Allen-Ware.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Warkentin in view of Allen-Ware with the teachings of Faasse. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result yielded is a P-state modified to a desired P-state [0046 – Faasse].

However, Kang in view of Warkentin in view of Allen-Ware in view of Faasse does not disclose the following:
determine that the process is not identified in the data structure; 
Nonetheless, this feature would have been made obvious, as evidenced by Jonnala.
Jonnala teaches determining that the process is not identified in the data structure [0536, 0539] – see citation below: 
“where pState.consumerInfo is an array of CI, rxConsInfo can be stored at index numInfo of pState.consumerInfo list” [0536]
“At step 5516, a check is made to determine if the consumerId associated with rxConsInfo matches the consumerId associated with csInfo. If the check succeeds, the process can move to step 5518. If not, the process can move to step 5524. At step 5524, i is incremented and the process moves to step 5510” [0539])
The technique of Jonnala are applied to the process of Kang in view of Warkentin in view of Allen-Ware in view of Faasse.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Warkentin in view of Allen-Ware in view of Faasse with the teachings of Jonnala. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The resultant improvement would have been an updated pState [0535-0536 – Jonnala].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed October 21, 2021, with respect to claims 1-9 and 16-25.
Those argument have been considered, and accordingly Examiner performed a further examination on the claims. 
However the arguments are moot in view of a new grounds of rejection under 35 U.S.C. 103.
For new rejections under 35 U.S.C. 103, a new prior art combination has been set forth for all claims as follows. Please refer to citations from the following prior art below: 
Kang (NPL titled “VIP: Virtual Performance-State for Efficient Power Management of Virtual Machines”) 
Van De Ven et al. (Pub. No US2011/0161981) 
Chen et al. (NPL titled “ClientVisor: Leverage COTS OS Functionalities for Power Management in Virtualized Desktop Environment”)
Min (Pub. No. US2017/0285730)
Shah et al. (Pub. No. US2016/0179184)
Brown (NPL titled “Deploying SAS® Grid Systems on VMware ESXi Virtually Provisioned Storage”) 
Dong et al. (Pub. No. US2016/0203012)
Talwar (Pub. No. US2009/0132840)
Warkentin (Pub. No. US2018/0173553) 
Allen-Ware (Pub. No. US2014/0149763)
Faasse et al. (Pub. No. US2019/0278355) 
Jonnala et al. (Pub. No. US2012/0036507)
Examiner recommends that Applicant consider all teachings from prior art of record, and discern the claimed features, met by prior art, from the features disclosed in Applicant’s specification.
Currently, rejections are maintained under 35 U.S.C. 103 over prior art of record. 
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.


Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        November 7, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199